DETAILED ACTION
Status of Claims
This final office action is in response to amendments filed 21 September 2021.
Claims 1-4 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 August 2021 has been considered by the examiner.

Response to Arguments
112(b) Rejection:
Applicant’s arguments have been considered by the examiner and have been deemed persuasive in part. Specifically, while the examiner agrees that the claim limitation “a product selling controller configured to sell a product”, being interpreted under 35 USC 112(f), has adequate support within the original disclosure the examiner disagrees that the claim limitation “a mining process unit configured to perform a mining process” has adequate support within the original disclosure as further outlined later in this action.
Therefore, the examiner will remove the 112(b) rejection specifically directed towards the claim limitation “a product selling controller configured to sell a product”. However, the examiner must maintain the 112(b) rejection in regards to the claim limitation “a mining process unit configured to perform a mining process”

103 Rejection:
Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Interpretation
Claim 1 recites “as substitute for legal currency” in lines 5-6. The examiner has determined that the aforementioned limitation does not alter the functional step of the mining process, performed by a mining process unit, to close a transaction in cryptocurrency between any apparatuses. Therefore, the examiner has determined that the aforementioned section of the limitation recites non-functional descriptive material and thus is not given patentable weight.
Additionally, Claim 1 recites “determined depending on the mining reward stored in the storage unit”. The examiner has determined that the aforementioned limitation does not provide any structural or functional limitation to the selling unit performing the selling function nor the selling method step itself but rather modifies product sales information which is not within the scope of the claimed invention. Therefore, based on this analysis, the examiner has determined that the aforementioned section of the limitation recites non-functional descriptive material and thus is not given patentable weight.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The following limitations of claims 1 and 4 invoke 35 U.S.C. 112(f): 
“a mining process unit configured to perform a mining process”
“a product selling controller configured to sell a product.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a mining process unit configured to perform a mining process” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the written description provides additional details and explanation in regards to the functions and actions performed by the mining process unit at paragraphs [0067], [0069], [0070-0071], and [0180-0190], the written description fails to describe the corresponding structure of the mining process unit in a way that one of ordinary skill in the art will understand what specific structure of the invention will perform the recited functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Drawings
The drawings filed on January 28, 2020 are objected to under 37 CFR 1.84. Applicant's drawings appear to include color or grayscale images. These color or grayscale images have rendered poorly upon conversion from PDF to TIFF (see PAIR or the PGPub of the application). See PDF Guidelines for EFS-Web (2008).1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
The above objection to the drawings is held in abeyance pending prosecution on the merits. Presentation of arguments relative to an objection will be construed as a request to withdraw abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen et al. (US 20160086418 A1) in view of Keys et al. (US 20200311697 A1) in further view of Sarin (US 20200175503 A1).

In regards to Claims 1 and 4, Smolen discloses:
A product selling (method performed in an) apparatus comprising: a mining process unit configured to perform a mining process to close a transaction in cryptocurrency between any apparatuses (See Smolen: Para. [0030] – “In 110, the user elects to pay the offered price with digital currency and the vending machine receives a digital currency transaction from the user's store of digital currency, most likely from a smartphone or other portable computing device. For example, the URI of bit coin or other crypto currency may be transferred between the devices using the display and receipt of a QR code, via the internet, or using a digital wallet protocol over a short range wireless protocol, such as Bluetooth. In 112, the vending machine processes the digital currency payment. For example, by executing a purchase transaction 114 by recording the transfer through a remote digital currency system (such as recording a new ; and 
A product selling controller configured to sell a product by making settlement in at least one of the legal currency and the cryptocurrency (See Smolen: Para. [0030] – “See Smolen: Para. [0030] – “In 110, the user elects to pay the offered price with digital currency and the vending machine receives a digital currency transaction from the user's store of digital currency, most likely from a smartphone or other portable computing device. For example, the URI of bit coin or other crypto currency may be transferred between the devices using the display and receipt of a QR code, via the internet, or using a digital wallet protocol over a short range wireless protocol, such as Bluetooth. In 112, the vending machine processes the digital currency payment. For example, by executing a purchase transaction 114 by recording the transfer through a remote digital currency system (such as recording a new transaction to a bitcoin block chain), communicating the successful payment as purchase information 116 through the multi-drop bus to other subsystems within the vending machine, and initiating a change transaction 118 in the event that the denomination of the payment currency exceeds the purchase price … In 124, the payment criteria have been met and purchase information shared via the MDB trigger the item to be dispensed by the vending machine, such as actuation of a mechanical dispensing device , wherein: 
the product selling controller can sell the product, based on product sales information about selling of the product (See Smolen: Para. [0030] – “The items for purchase may include physical items to be dispensed by the vending machine, digital items (such as electronic media and licenses related thereto), and/or services (delivered via a system connected to the vending machine, such as a car wash, or conveying a credit, voucher, or other representation that may be redeemed for future services). In 104, item information is displayed by the vending machine. The items for purchase may be directly displayed, such as via a display window, to display item information and/or may be represented by displayed examples, advertisements, or interactive digital information (provided in item display overlay or through an electronic display, such as a touch panel computer). Item information may include pricing information in one or more currencies, including digital and non-digital currencies.” – The examiner interprets the term “product sales information” based on the description provided in Para. [0073] of the specification wherein “product sales information” contains at least the kind of product and the sales price for the kind of product. Based on this interpretation, Smolen discloses selling a product, using a vending machine, based on item information, associated with items dispensed by the vending machine, containing the sales price for said items)

Smolen fails to explicitly disclose but Keys discloses:
the mining process unit performs the mining process when the product selling controller is not performing another function (See Keys: Para. [0021] – “The stratum mining server 105, in an embodiment, coordinates processing power from access points 120A,B, and others not shown, during downtimes in order to generate cryptocurrency from cryptomining using stratum protocols, network protocol, or the like” – Keys discloses a crypto mining module performing a ; 
the mining process unit stores the mining reward obtained by the mining process in a storage unit (See Keys: Para. [0031] – “The AI mining module 230 is trained with data form the network and local data collected in order to continually update mining determinations. The network communication module 240 provides a secure communication channel with the controller 110 and other network devices. The crypto currency database 250 stores collective results from distributed cryptomining” – Keys discloses a crypto currency database stored on a server separate from the apparatus which stores results/mining rewards collected/transferred from the mining process performed by the crypto mining module within the apparatus ); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method for performing a cyptocurrency mining process when an apparatus is not performing another function as disclosed by Keys to be performed by the vending machine disclosed by Smolen when the machine is not being used to perform a sale in order to increase the overall power efficiency of the system by reducing waste energy by eliminating machine idle time.

However, the combination of Smolen and Keys fails to explicitly disclose:
by performing predetermined arithmetic processing based on transaction data, outputting a calculated value obtained from the predetermined arithmetic processing, linking the transaction data to an existing electronic ledger in chronological order based on the calculated value, and receiving a mining reward when the transaction is closed by the mining process unit

However, in a similar field of endeavor, Sarin discloses:
by performing predetermined arithmetic processing based on transaction data, outputting a calculated value obtained from the predetermined arithmetic processing, linking the transaction data to an existing electronic ledger in chronological order based on the calculated value, and (see Sarin: Para. [0046] – “The method 100 then proceeds to block 108 where the at least one system provider device broadcasts the transaction to the subset of computing devices in order to cause a first computing device included in the subset of computing devices to process the transaction at part of a block that is then added to a distributed public ledger.” – Sarin disclose processing/adding a transaction to a blockchain. It is known to one of ordinary skill in the art that processing a transaction to be added to a blockchain would require at least performing, a predetermined arithmetic process to obtain a calculated value and adding said block to the blockchain based on the calculated value), 
receiving a mining reward when the transaction is closed by the mining process unit (See Sarin: Para. [0046] – “In some embodiments (e.g., embodiments in which the resource-based distributed ledger system provides transactions to miner devices 408 that can process those transaction as part of blocks the quickest), a block reward (e.g., a crypto currency allocation made in response to adding the block to a blockchain) may be adjusted (e.g., increased or decreased) depending on how quickly a block was added to the distributed public ledger by that miner device.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the method of adding a transaction to a blockchain and providng a mining reward as disclosed by Sarin to provide a monetary reward to the blockchain processing unit disclosed by the combination of Smolen and Keys increasing the effectiveness of the overall invention through incentivizing of one of the invention’s primary limiting factors

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen in view of Keys in further view of Sarin and Feldman (US 20160379301 A1)

In regards to Claim 2, the combination of Smolen, Keys, and Sarin discloses the apparatus of claim 1 but fails to explicitly disclose:
wherein: the product selling apparatus further comprises a product sales information determination unit, when the product selling controller detects that a condition to determine the product sales information is met, the product sales information determination unit calculates a discount amount for the mining reward stored in the storage unit is calculated; and the product selling unit controller sells the product at a discounted price obtained by subtracting the discount amount from a sales price of the product.

However, in a similar field of endeavor, Feldman discloses:
Calculating a discount amount when a condition to determine product sales information is met (See Feldman: Para. [0031] – “For example, in some implementations, when it is anticipated that members of a group will request a threshold number of the corresponding product, the maximum purchase price may be determined and/or calculated at a relatively significant discount over prices to acquire the product from other sources because of the anticipated relatively large volume of the product that is expected to be purchased through the group” – Feldman discloses calculating a discount amount when a condition is met to determine item sales price); and 
the selling unit sells the product at a discounted price obtained by subtracting the discount amount from a sales price of the product (See Feldman: Para. [0031] – “For example, in some implementations, when it is anticipated that members of a group will request a threshold number of the corresponding product, the maximum purchase price may be determined and/or calculated at a relatively significant discount over prices to acquire the product from other .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the discount amount calculation during determination of product sales information as disclosed by Feldman to determine any potential discounts for users when determining product sales information for items within the vending machine disclosed by the combination of Smolen, Keys, and Sarin in order to increase the overall profitability of the machine by providing discounts to users compared to other sellers increasing the overall number of sales performed by the vending machine.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen in view of Keys in further view of Sarin, Feldman and Chihara (US 20170116633 A1).

In regards to Claim 3, the combination of Smolen, Keys, Sarin, and Feldman discloses the apparatus of claim 2 but fails to explicitly disclose:
wherein the product sales information determination unit calculates the discount amount based on the mining reward stored in the storage unit for one or more products designated in advance.

However, in a similar field of endeavor, Chihara discloses:
Determining a discount amount based on currency stored in a storage unit (See Chihara: Para. [0098] – “The determination unit 2060 determines the total discount value. For example, the determination unit 2060 determines the total discount value using the total value of purchase prices indicated by the use history stored in the use history storage unit 4020, the balance of the target card acquired by the balance acquisition unit 2120, and the total value of depositing 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the discount determination based on currency stored in a storage unit as disclosed by Chihara to base the determination of a discount amount as disclosed by the combination of Smolen, Keys, Sarin and Feldman on the amount of cryptocurrency stored in the cryptocurrency store in order to increase the overall profitability of the inventions by allowing for cryptocurrency mined during non-selling time to be used to provide discounts to users increasing the competitiveness of the inventions thus producing more sales and thus more revenue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. (US 10839378 B2) discloses a first device maintaining a first cryptocurrency wallet including mining circuitry that generates cryptocurrency rewards for the wallet. Specifically, the wallet is configured to generate cryptocurrency rewards in a cryptocurrency mining mode or idle mode.
Kim (US 10726658 B1) discloses a vending machine capable of selling products and operating in multiple different modes such a default mode and a low-power mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                       /JAMIE R KUCAB/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf